Title: Jonathan Williams, Jr., to the American Commissioners, 25 November 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen.
Nantes Nov. 25. 1777.
M. Peltier has recvd. his Instructions from M. Montieu, but they are not exactly similar to yours, M. Montieu intending to put all his Goods on board the Chalotais, and I prefer putting as much of yours as I can on board of this Ship, which by the tenor of your agreement it appears I have liberty to do. However rather than have any further Difficulty or delay, I have consented to go on loading provided that M. Peltier will insure me a place on board of this Ship for at least 240 Cases of arms. I did this because I think both Ships equaly good except some advantage the Chalotais has in point of Sailing, and because your agreement being a better one than I imagine we could make again were it now to be broken, I think it best to obviate difficulties rather than make them; we are therefore loading all three Ships and we shall go on with all possible dispatch. I must however observe to you that it does not appear to be the Intention of M. Montieu to send his Ships to the Northward of Virginia. The Lion therefore cannot accompany them the whole way.
As it will be impossible to release the Dolphin ’till I have some other place to keep my men, I cannot put her to sale ’till the Lion goes away. I have in the mean time ordered an Inventory of her to be taken and shall try for a purchaser.

I have just recvd. Mr. Deans favour of the 21st, and shall next post send you Capt. Adams’s narrative properly authenticated. I have the Honour to be with the greatest Respect Gentlemen Your most obedient and most humble Servant
J Williams J
 
Addressed: The Honble / The Commissioners of / the United States
Notations: Mr Jona Williams Nantes 25 Novemr 77 / to Hon: Comrs. U.S.
